—Orders of disposition, Family Court, New York County (Mary Bednar, J.), entered July 15,1994, terminating respondent’s parental rights and awarding guardianship and custody of the subject children to the Commissioner of Social Services and petitioner agency for the purposes of adoption, following a fact-finding determination that respondent had abandoned the children, unanimously affirmed, without costs.
Clear and convincing evidence that respondent failed to visit or communicate with her children or contact the subject agency for the six-month period immediately preceding the filing of the petitions gave rise to a presumption of abandonment (Social Services Law § 384-b [4] [b]; [5] [a]) that respondent failed to rebut (see, Matter of Anthony M., 195 AD2d 315, 315-316). We reject respondent’s claim that her failure to visit is excusable because the agency placed the children with their paternal grandmother, with whom she did not get along, since this would not have prevented her from communicating with the children or the agency (compare, Matter of Lisa AA., 83 AD2d 702). We have considered respondent’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Kupferman, Williams and Tom, JJ.